Citation Nr: 1528541	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  12-08 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for left ear hearing loss; and if so, whether the reopened claim should be granted. 

2.  Entitlement to service connection for a prostate and testicular condition.

3.  Entitlement to an increased rating for tinnitus. 

4.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) and anxiety disorder, to include entitlement to a total rating based on individual unemployability (TDIU).

5.  Entitlement to a compensable rating for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Larry Schuh, Esquire
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to January 1972. 

These matters come before the Board of Veterans' Appeals (the Board) on appeal from August 2011 and 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board notes that in the August 2011 rating decision, the RO granted service connection for anxiety disorder, NOS (previously service-connected as PTSD) with an evaluation of 50 percent, effective August 9, 2011.  Subsequently, in a December 2014 rating decision, the RO increased the disability rating for PTSD with anxiety disorder to 70 percent, effective March 3, 2011.  This did not satisfy the Veteran's appeal.

In March 2015 the Veteran provided testimony before the undersigned Veterans Law Judge at a hearing held in Washington, DC.  A transcript of the hearing is associated with the Veterans Benefits Management System (VBMS).  At the time of the hearing, the Veteran submitted additional evidence with a waiver of initial RO review.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.

The issues of entitlement to service connection for left ear hearing loss and entitlement to a compensable rating for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for left ear hearing loss was denied in a July 2005 rating decision that was not appealed. 

2.  Evidence received since the July 2005 rating decision includes evidence that is not cumulative or redundant of the evidence previously of record and is sufficient, when considered by itself or with previous evidence of record, to raise a reasonable possibility of substantiating the claim for left ear hearing loss.

3.  During the March 2015 hearing, prior to the promulgation of the Board's decision in the appeal, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for a prostate and testicular condition and entitlement to an increased rating for tinnitus.

4.  Throughout the course of the appeal, the service-connected PTSD and anxiety disorder is not shown to be productive of total occupational and social impairment.
 
5.  Resolving reasonable doubt in the Veteran's favor, his service-connected PTSD and anxiety disorder has rendered him unable to secure or follow a substantially gainful occupation.




CONCLUSIONS OF LAW

1.  As new and material evidence has been received since the July 2005 decision, the criteria for reopening the claim for service connection for left ear hearing loss are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2013).

2.  The criteria for withdrawal of a Substantive Appeal for the issues of entitlement to service connection for a prostate and testicular condition and entitlement to an increased rating for tinnitus by the Veteran have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2013).

3.  The criteria for entitlement to an evaluation in excess of 70 percent for PTSD and anxiety disorder have not been met for any period of time covered by this claim.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).
 
4.  Resolving reasonable doubt in the Veteran's favor, the criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

An appellant or an appellant's accredited representative may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal as to the issues of entitlement to service connection for a prostate and testicular condition and entitlement to an increased rating for tinnitus, and the appropriate action by the Board is dismissal of these issues.  38 U.S.C.A. §§ 7104, 7105(d). 

This withdrawal is permissible under the Board's rules of practice.  See 38 C.F.R. § 20.204.  Given the appellant's clear intent to withdraw his appeal as to these issues during the March 2015 hearing, further action by the Board in these matters would not be appropriate.  38 U.S.C.A. § 7105. 

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in March 2011 and April and June 2012, satisfied the duty to notify provisions with respect to issues on appeal.  

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, service personnel records, VA treatment records, and identified private treatment records have been associated with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also provided VA examinations in connection with his claims.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds the VA examinations and medical opinions, when considered in conjunction with the evidence of record, to be adequate.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in March 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for the disabilities on appeal.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  In addition, the Veteran was assisted at the hearing by an accredited attorney.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

II. New and Material Evidence

Legal Criteria

Generally, a claim that has been denied in an unappealed Board or rating decision may not thereafter be reopened and allowed.  38 C.F.R. §§ 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

In an August 2012 rating decision, the RO reopened and denied service connection for hearing loss, left ear.  Regardless of the RO's actions, given the previous unappealed denial of the claim for service connection for left ear hearing loss, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the claim for service connection.  This matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996). 

The Veteran's current claim for entitlement to service connection for a left ear hearing loss disability is based upon the same factual basis as his claim for entitlement to service connection which was denied in the July 2005 rating decision. As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008). 

Review of the file shows that service connection for hearing loss, left ear, was denied in a July 2005 rating decision based on a determination that VA examination results in June 2005 did not show audiometric findings which met the criteria for defective hearing pursuant to 38 C.F.R. § 3.385.  The July 2005 decision was not appealed.

The evidence received since the July 2005 decision includes in pertinent part a VA audiological evaluation in June 2011 that showed a left ear hearing loss disability per VA regulations in accordance with 38 C.F.R. § 3.385.  Namely, the Veteran had hearing acuity of 40 decibels (dB) at 4000 hertz (Hz).

The medical evidence added to the record confirms that the Veteran currently has a left ear hearing loss disability.  Because such a diagnosis was one of the elements not present in July 2005, this evidence is sufficient to reopen the previously-denied claim.  The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  Therefore, this evidence is new and material, and reopening of the claim is in order.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010). 

III. Increased Rating 

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014). Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2014).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), where service connection has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013). 

The Board notes that it has reviewed the evidence in the Veteran's file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Under Diagnostic Code 9411, a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like settings); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Analysis

The Veteran filed the instant claim for an increased rating in March 2011.

The record is replete with private treatment records showing symptoms of high anxiety, panic reactions, intrusive thoughts, strong avoidance, significant sleep disturbances, interpersonal difficulties, anger and irritability, suicidal ideation, periods of severe depression.  

The Veteran has also reported alcohol abuse, verbal altercations, and thoughts of violence against others, especially when not on medication.  

The Veteran specifically reported in January 2010 that he left his position at the Postal Service in large part due to his overriding difficulties with his symptoms to include taking frequent unauthorized breaks due to anxiety and anger, often leaving work early as a result of anxiety and anger reactions, frequently missing work using sick time/vacation/and time without pay, concentration and memory difficulties that interfered with performance, and a long and significant history of interpersonal conflict with both coworkers and supervisors.  

The Veteran's spouse submitted a lay statement in April 2011, attesting to their marital problems, his anger, controlling behavior, and paranoia.  She stated that his job at the Postal Office as a letter carrier allowed him to be outside, away from a lot of people and control, and that he had difficulties in the last years working in the office as he had "run ins" with authority.

The Veteran submitted private opinions in March and April 2015, stating that he had periods of regression, his status remained unimproved, he had periods of isolation and withdrew from others, was highly reactive to external stress, his condition was severely disabling, and any significant improvement was not expected nor was his return to the workforce; he was not employable due to his PTSD, anxiety, and depression.  

The Veteran was afforded a VA examination in April 2011 in which the examiner diagnosed anxiety disorder, NOS, depressive disorder, NOS, alcohol dependence and cannabis abuse.  The examiner found that the Veteran's self-report was not credible, that he was feigning symptoms of depression, and his report of traumatic events from Vietnam were not credible.  The examiner found that the Veteran did not provide credible symptoms of PTSD nor did he currently report a sufficient number of symptoms to meet the diagnostic criteria for PTSD.  The examiner stated that it was less likely as not that unemployability was related to PTSD, particularly as the Veteran did not meet the full diagnostic criteria for PTSD at the present.  The examiner stated that the longevity of his employment would also argue against PTSD causing unemployment; the Veteran's characterological issues appeared to be a main factor in employment difficulty as he appeared to have difficulty interacting with authority figures and was prone to temper outburst.  The Veteran was also afforded VA examinations in July 2012 and June 2013 in which the examiners opined that it was less likely as not that the Veteran was unemployable due to anxiety disorder NOS and/or depressive disorder, NOS.  Finally, the Veteran was afforded a VA examination in October 2014 in which the examiner opined that it was less likely than not that the Veteran was unemployable due to his service-connected PTSD and anxiety disorder.

The examiner in April 2011 noted that the Veteran endorsed depressed mood about "half the time" and reported feelings of hopelessness/helplessness.  The Veteran had a few close friends and "real good relationships" with three adult children.  He drank a lot (15 to 20 beers and a couple of shots) two to three times per week and used cannabis about twice a week.  He was oriented to person, time and place.  Thought process was unremarkable and he did not have delusions or hallucinations.  He did have sleep impairment, problems with temper outbursts and had obsessive/ritualistic behavior of chewing on his whiskers.  He was noted to have fair impulse control.  He was able to maintain minimum personal hygiene and activities of daily living.  He had mildly impaired recent and immediate memory in that he forgot where he placed personal items or forgot appointments.  He did have recurrent and intrusive distressing recollections, a feeling of detachment or estrangement from others, sense of a foreshortened future, difficulty concentrating, and hypervigilance.     

Upon VA examination in July 2012, the examiner diagnosed PTSD; anxiety disorder, NOS; depressive disorder, NOS; and alcohol abuse.  The examiner noted that it was not possible to differentiate what portion of each symptom is attributable to each diagnosis.  The Veteran appeared to be most significantly affected by depressive symptoms, including depressed mood, lack of enjoyment in several activities, difficulty getting going, hypersomnia, poor sustained concentration, reduced mental stamina, feelings of hopelessness and low self-esteem.  Anxiety disorder symptoms included generalized worry, unwanted thoughts about experiences in Vietnam, moderate avoidance of reminders of Vietnam experiences, hypervigilance and occasional nightmares.  His personality disorder was noted to account for most of his interpersonal difficulties, such as feeling resentful of demands placed on him and significant difficulty handling conflict with people.  

The Veteran reported that he had good relationships with his three children but was having problems with his brother.  He had 5 to 10 friends.  He had recurrent and distressing recollections of Vietnam; intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; avoided thoughts, feelings or conversations associated with the trauma; had markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; sense of a foreshortened future; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and exaggerated startle response.  He also had depressed mood, anxiety, chronic sleep impairment, mild memory loss, impaired judgment, difficulty in establishing and maintaining effective work and social relationships, impaired impulse control, feelings of hopelessness, feelings of guilt or worthlessness, and appetite disturbance or weight loss.  He also reported concentration issues.  He was oriented to person, place and time and interacted in a logical, coherent and cooperative fashion.  He said he was depressed most of the time.  

Upon examination in June 2013, the same diagnoses were rendered and similar findings were noted.  The Veteran reported that the relationship with his wife was stressful but was getting better.  He reported that he had a few friends but did not hang out with anyone.  He belonged to the VFW but had not been there in over a year and was not a member of any other social organizations.  

Upon examination in October 2014, the examiner diagnosed PTSD and anxiety disorder, alcohol use disorder and cannabis use disorder.  He reported that the relationship with his wife was getting better, that he had a good relationship with his three children and that he had several good friends.  He had recurrent, involuntary, and intrusive distressing memories of traumatic events; recurrent distressing dreams; marked physiological reactions to internal or external cues that symbolize or resemble an aspect of the traumatic event; and hypervigilance.  He also had a depressed mood, anxiety, suspiciousness, impaired judgment, disturbances of motivation and mood.  He endorsed most symptoms of depression: hopeless, helpless, worthless, and low mood.  He claimed to have adequate concentration and poor memory.  He endorsed a history of suicidal ideation 3 years ago but not currently.  

After considering all the evidence of record, including the testimony before the undersigned, the Board finds that the criteria for a rating in excess of 70 percent have not been met at any time during the appeal. 

In this regard, the Board notes that there is no evidence of symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  On private and VA examinations no unusual thought processes or communication was noted; no delusions or hallucinations were noted.  In January 2010 the Veteran reported that he had concentration and memory difficulties that interfered with performance but the severity of memory loss in line with a 100 percent rating was not noted.  In addition, while there has been a concern surrounding potential outburst of anger and/or violence and suicidal ideation, there is no indication that the Veteran is a persistent danger to himself or others.  

The Board has considered both the lay statements and the medical evidence in reaching this decision.  The lay statements of the Veteran and his wife are considered competent, credible and probative.  In addition, since the Veteran has been diagnosed as having psychiatric conditions in addition to the service-connected PTSD and anxiety disorder and the symptoms attributable to other psychiatric conditions have not been disassociated from his service-connected disorder, the Board has considered all psychiatric symptoms in reaching the above conclusion. See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The psychiatric symptoms include anxiety, panic attacks, intrusive thoughts, avoidance, sleep impairment, anger, irritability, suicidal thoughts, severe depression, thoughts of violence, hypervigilance, obsessive/ritualistic behavior, mild memory impairment, hypervigilance, problems concentrating, exaggerated startle response, impaired judgment, appetite disturbance/weight loss and difficulty establishing and maintaining effective relationships.  These symptoms more nearly approximate the criteria for the currently assigned 70 percent rating as they ultimately result in occupational and social impairment with deficiencies in most areas rather than total occupational and social impairment.  The symptoms do not result in total occupational and social impairment as symptoms of a similar severity, duration and frequency to those which would warrant a total rating are not shown.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness." GAF scores ranging from 51 to 60 reflect more moderate symptoms or moderate difficulty in social, occupational, or school functioning. Scores ranging from 41 to 50 reflect serious symptoms or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).  In this case, GAF scores of 55 were assigned on VA examinations in July 2012 and June 2013 while GAF scores of 60 were assigned by a private provider in July and October 2010.  These scores reflect moderate symptoms or moderate difficulty in social, occupational or school functioning and do not show total occupational and social impairment.  

Moreover, the Veteran does have social relationships with friends and has a good relationship with his children.  While the Veteran was having difficulties in his relationships with his wife and brother, he did have the ability to establish and maintain relationships with his children and several friends.  Accordingly, total social impairment is not shown.  

Thus, the Board finds the Veteran's PTSD and anxiety disorder symptoms do not more closely approximate the criteria for a 100 percent evaluation.  An assignment of the next-higher 100 percent evaluation is not warranted.  

As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of- the-doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  No additional staged ratings are warranted.

Extraschedular Consideration 

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected PTSD with anxiety disorder.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b) (1); Thun, 22 Vet. App. at 116. 

Following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected PTSD with anxiety disorder does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that the symptomatology associated with this disability is not contemplated within the relevant rating criteria found in the Rating Schedule.  The Board finds that the schedular evaluation assigned for the Veteran's service-connected PTSD with anxiety disorder is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the disability.  This is especially true because, as already discussed in detail above, a higher rating was available for the PTSD with anxiety disorder, but the Veteran's symptoms did not meet the criteria for any higher ratings.  In light of the above, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for tinnitus and right ear hearing loss. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

IV. TDIU

The Veteran essentially claims that his service-connected PTSD with anxiety disorder has rendered him unable to secure or follow a substantially gainful occupation. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. 38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a) (1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a) (2). 

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The central inquiry is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but advancing age and the impairment caused by non-service-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2014); Van Hoose, 4 Vet. App. 36.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).

In this case, the Veteran's claim for a TDIU was received in March 2011.  The Board notes that he meets the schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a). 

The Board notes that it considered the aforementioned VA records, private records, and lay statements outlined in the analysis for entitlement to an increased rating for PTSD with anxiety disorder that addressed the Veteran's ability to work.  However, for sake of brevity, it will not repeat these records in the analysis below.

Dr. G.V.K., Ph.D., stated in January 2010 that it was highly unlikely that the Veteran could secure or maintain gainful employment, now or in the future.

The RO denied Vocational Rehabilitation and Employment services to the Veteran in February 2012, stating that his mental health conditions were not stable at the time; his mental health condition impaired his judgement while working.  The RO also stated that he lost employment because his mental health was not stable; therefore, he was not stable to pursue suitable employment.  

Private treatment records in February 2012 noted that since retiring, the Veteran attempted to work in two separate part-time positions but was unable to maintain himself with severe difficulty interaction with others and in performing his duties due to the severity of his symptoms.  Dr. G.V.K., Ph.D., stated that the Veteran could not maintain gainful employment.

Conversely, the aforementioned VA examination reports consistently found that the Veteran was not unemployable due to mental health disabilities.

Here, the Board has been presented with positive and negative evidence regarding the impact of the Veteran's PTSD with anxiety on his employability.  Namely, private treatment records and opinions, Dr. G.V.K., Ph.D., and the RO in denying Vocational Rehabilitation and Employment services weigh in favor of the claim.  Given the evidence discussed extensively above, to include the Veteran's competent statements and testimony, and in resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran meets the criteria for TDIU. 

In so finding, the Board acknowledges the aforementioned VA opinions.  Nevertheless, applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  See Geib v. Shinseki, 733 F.3d 1350 (2013); see also Moore v. Nicholson, 21 Vet.App. 211, 218 (2007) (the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

In essence, when the Veteran's competent and credible statements are reviewed along with the VA medical records and various psychological findings discussed extensively above, there arises a reasonable doubt as to whether the Veteran is able to work in any setting as a result of his service-connected PTSD and anxiety disorder.  Indeed, this evidence, at the very least, establishes that the Veteran's symptoms result in extremely isolative behavior(s), impaired impulse control, severe depression, impaired judgment, as well as significant difficulties in interacting with supervisors/co-workers.  Given this scenario, it is as likely as not, that his PTSD with anxiety disorder precludes gainful employment.  Resolving all doubt in favor of the Veteran, a TDIU is warranted.



ORDER

New and material evidence having been received, the appeal to reopen service connection for left ear hearing loss is granted. 

Service connection for a prostate and testicular condition, having been withdrawn, is dismissed.

Entitlement to an increased rating for tinnitus, having been withdrawn, is dismissed.

Entitlement to an evaluation in excess of 70 percent for PTSD with anxiety disorder is denied.

Entitlement to TDIU is granted, subject to the applicable regulatory provisions governing payment of monetary awards.


REMAND

Left Ear Hearing Loss

The Veteran contends that his current left ear hearing loss disability is related to in-service noise exposure.  Service personnel records show training as a light air defense artillery crew member and the receipt of a sharpshooter badge for the M-16.  Therefore, noise exposure during active military service is conceded.

The medical evidence shows that the Veteran has a current left ear hearing loss disability in accordance with 38 C.F.R. § 3.385, as noted in a June 2011 VA audiological evaluation. 

Service treatment records show an entrance hearing examination in March 1970 with dB audiometric results in the left ear were 0 at 500 Hz, 0 at 1000 Hz, 0 at 2000 Hz, no testing was conducted at 3000 Hz, and 30 at 4000 Hz.  A hearing defect was noted by the examiner.

A service discharge hearing examination in January 1972 showed whispered voice testing of 15/15 bilaterally.

In May 2012 a VA addendum opinion was submitted that stated that the shift in the left hearing status took place after a June 2005 VA examination, and more than 33 years after discharge.  The VA examiner opined that the left hearing impairment was not the result of military noise exposure.

In July 2012 a VA addendum opinion was submitted that stated that there was no such condition as delayed onset hearing impairment.

The Veteran was afforded a VA audiological evaluation in May 2014 in which the examiner stated that using the Veteran's entrance examination in 1970 and age correction factors applied to the VA examination from 2005, no significant thresholds shifts should be attributed to military noise exposure.

In July 2014 a VA addendum opinion was submitted that stated that the Veteran had normal hearing by VA standards for the left ear at the 1970 and 2005 evaluations.  The examiner opined that given the normal hearing abilities in the left ear in June 2005, an inability to comment on a significant shift from induction to separation due to a whispered voice test done at separation, and given that delayed onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely, per the Institute of Medicine, it was less likely as not (less than 50/50 probability) that hearing impairment was aggravated beyond normal progression by military noise exposure or delayed onset.

Although a hearing defect was noted on the entrance examination, the RO did not address in the statement of the case whether the defect noted upon the entrance examination was aggravated during service pursuant to 38 U.S.C.A. § 1153 (West 2014).  Instead, the RO only considered whether current hearing loss was related to service and whether hearing loss was shown to a compensable degree within one year of discharge from service.  Accordingly, as the statement of the case did not discuss how this applicable law affects the determination pursuant to 38 C.F.R. § 19.29, a supplemental statement of the case is required to avoid prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 38 C.F.R. § 19.31.  

Right Ear Hearing Loss

The Board finds that any decision with respect to the claim for service connection for left ear hearing loss being remanded above may affect the disability rating for right ear hearing loss, as it will determine whether the right ear is to be rated by itself (assigning a "normal" rating for the non-service-connected ear as instructed by 38 C.F.R. § 4.85(f) ) or whether bilateral hearing loss will be rated together based on the severity of each ear by combining the Roman Number designations for each ear using Table VII at 38 C.F.R. § 4.85 (as instructed under 38 C.F.R. § 4.85(e) ). 

The Board finds that the issue of a compensable rating for right ear hearing loss is inextricably intertwined with the unadjudicated upstream claim for service connection for left ear hearing loss because a hypothetical grant of the pending service connection claim for left ear hearing loss could significantly change the adjudication of the right ear hearing loss issue because such a grant would affect how VA rates the Veteran's level of hearing impairment (both ears service-connected versus one service-connected ear and one non-service-connected ear). See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue); see also 38 C.F.R. § 4.85 (2014).  

Consideration of the issue of a compensable rating for right ear hearing loss, therefore, will be deferred until the intertwined issue of service connection for left ear hearing loss is either resolved or is prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Accordingly, the case is REMANDED for the following actions:

After completing any development deemed warranted, readjudicate the Veteran's claims.  If the benefits remains denied, a supplemental statement of the case must be provided to the Veteran and his representative which applies and discusses the provisions of 38 U.S.C.A. § 1153.  After providing an adequate opportunity to respond, the appeal must be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


